Name: Council Regulation (EEC) No 4165/87 of 21 December 1987 on the application of Decision No 1/87 of the EEC-Cyprus Association Council again amending Articles 6 and 17 of the Protocol concerning the definition of the concept of ' originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: Europe;  international affairs;  executive power and public service;  international trade;  monetary economics
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 397 / 5 COUNCIL REGULATION (EEC) No 4165 / 87 of 21 December 1987 on the application of Decision No 1 / 87 of the EEC-Cyprus Association Council again amending Articles 6 and 17 of the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus ( 1 ) was signed on 1 9 December 1 972 and entered into force on 1 June 1973 ; Whereas an Additional Protocol to this Agreement ( 2 ) was signed in Brussels on 15 September 1977 and entered into force on 1 June 1978 ; Whereas under Article 25 of the Protocol concerning the definition of the concept of 'originating products' and methods of administrative cooperation , which is an integral part of the Agreement , the Association Council adopted Decision No 1 / 87 again amending Articles 6 and 17 ; Whereas it is necessary to apply this Decision in the Community , HAS ADOPTED THIS REGULATION: Article 1 Decision No 1 / 87 of the EEC-Cyprus Association Council shall be applicable in the Community . The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1987 . For the Council The President B. HAARDER (&gt;) OJ No L 133 , 21 . 5 . 1973 , p . 2 . ( 2 ) OJ No L 339 , 28 . 12 . 1977 , p . 2 .